UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 Ιn re:

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,                           Chapter 11
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,                             Case No. 17-13633 (MKV)
                       Debtor.
 Iliad Research and Trading, L.P., a
 Utah limited partnership,

                        Plaintiff,                    Adv. Proc. No. 19-01119 (MKV)
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,
                       Defendant.



                       CERTIFICATE OF ELECTRONIC SERVICE

               The undersigned, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in New York, New York and am not a party to

this proceeding.

               On July 2, 2019, I served the Notice of Adjournment of Pretrial Conference [Adv.

Proc. No. 19-01119, Doc. No. 11] upon the parties whose names and email addresses are set forth

on the service list annexed hereto by emailing the notice to such parties at their respective email

addresses.

Dated: New York, New York
       July 3, 2019


                                             By:
                                                   Paris Gyparakis
                                          Service List

Office of the United States Trustee                 Reid Collins & Tsai LLP
201 Varick Street, Room 1006                        Attorneys for Dean Ziehl, as Litigation
New York, NY 10014-9449                             Trustee of SFX Litigation Trust
Attn: Richard C. Morrissey, Esq.                    810 Seventh Avenue, Suite 410
Email: richard.morrissey@usdoj.gov                  New York, NY 10019
                                                    Attn: Yonah Jaffe, Esq.
Meyer, Suozzi, English & Klein, P.C,                Email: yjaffe@rctlegal.com
990 Stewart Avenue
Garden City, NY 11530-9194                          Willkie Farr & Gallagher LLP
Attn: Howard B. Kleinberg, Esq.                     Attorneys for ID Wheel (FL) LLC and
Email: hkleinberg@msek.com                           IDrive Mezz Lender (FL) LLC
                                                    787 Seventh Avenue
Robinson & Cole LLP                                 New York, NY 10019
Attorneys for Barton Gullong                        Attn: Alan J. Lipkin, Esq.
280 Trumbull Street                                 Email: alipkin@willkie.com
Hartford, CT 06103-3597
Attn: Michael R. Enright, Esq.                      Seward & Kissel LLP
Email: menright@rc.com                              Attorneys for Deutsche Bank Trust
                                                     Company Americas
Sullivan & Cromwell LLP                             One Battery Park Plaza
Attorneys for ESFX Holdings LLC                     New York, NY 10004
125 Broad Street                                    Attn: John R. Ashmead, Esq.
New York, NY 10004-2498                             Email: ashmead@sewkis.com
Attn.: Brian D. Glueckstein, Esq.
Email: gluecksb@sullcrom.com                        Lowenstein Sandler LLP
                                                    Attorneys for Guevoura Fund Ltd.
Vedder Price P.C.                                   One Lowenstein Drive
Attorneys for React Presents, Inc., Clubtix,        Roseland, NJ 07068
 Inc., LucasKing, and Jeffrey Callahan              Attn: Michael S. Etkin, Esq.
222 North LaSalle Street                            Email: metkin@lowenstein.com
Chicago, IL 60601                                          golivera@lowenstein.com
Attn: Michael M. Eidelman, Esq.
Email: meidelman@vedderprice.com
        mjedelman@vedderprice.com                   Kozeny & McCubbin, L.C. LLC
                                                    Attorneys for Toyota Motor Credit
                                                     Corporation
                                                    12400 Olive Blvd., Ste 555
                                                    St. Louis, MO 63141
                                                    Attn: Sabita Hajaree Ramsaran, Esq.
                                                    Email: shramsaran@km-law.com
                                                           wkozeny@km-law.com

                                               2
Latham & Watkins LLP                           Enid Nagler Stuart
Attorneys for Ryan Seacrest                    Assistant Attorney General
355 South Grand Avenue, Suite 100              Special Bankruptcy Counsel
Los Angeles, CA 90071                          Office of the New York State
Attn: Jeffrey E. Bjork, Esq.                    Attorney General
      Adam E. Malatesta, Esq.                  28 Liberty Street, 17th Floor
Email: adam.malatesta@lw.com                   New York, NY 10005
                                               Email: enid.stuart@ag.ny.gov
Ted A. Berkowitz, Esq.
Office of the New York State Attorney          Cullen and Dykman LLP
General Counsel to NYS Dept. of Taxation       100 Quentin Roosevelt Boulevard
 and Finance                                   Garden City, New York 11530
28 Liberty Street, 17th Floor                  Attn: Thomas Slome, Esq.
New York, NY 10005                                   Jil Mazer-Marino, Esq.
Email: tberkowitz@moritthock.com               Email:tslome@CullenandDykman.com
                                                     jmazermarino@cullenanddykman.com
Pillsbury Winthrop Shaw Pittman LLP
Attorneys for ECN Aviation Inc. f/k/a
Element Aviation Inc.
1540 Broadway
New York, NY 10036
Attn: Leo T. Crowley, Esq.
Email: leo.crowley@pillsburylaw.com




                                           3
